Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         DETAILED ACTION

1.This action is response to the amendment filed on 12/13/2021. Claims 1-5, 7-12, 14-19, 21-23 are pending.
      
                           Allowable Subject Matter

2. Claims 1, 8 and 15 recite allowable subject matter “comparing, by the one or more processors, a health of the VNF to a plurality of thresholds; and taking an action, by the one or more processors, based on the comparing, the action comprising: alerting the node when the health is less than a first threshold of the plurality of thresholds and greater than a second threshold of the plurality of thresholds, throttling traffic to the VNF when the health is less than the second threshold and greater than a third threshold of the plurality of thresholds, or rerouting traffic to an alternate VNF when the health is less than the third threshold, wherein the first threshold, the second threshold, and the third threshold are different values”. There is no prior arts of record, singly or in combination teaches the feature of claim(s) limitations in context of the claims as a whole, however the claims 1, 8 and 15 are not in allowance condition yet because of existing double patenting issue in those claims. 

                                    Double patenting

3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10+17 of U.S. Patent No. U.S. 10880370. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe a similar method for managing VNF environment. 

	
The current application 17086841
U.S. 10880370
Explanation

one or more processors; and 
memory coupled with the one or more processors, the memory storing executable instructions that when executed by the one or more processors cause the one or more processors to effectuate operations comprising: 
monitoring a health of a virtual network function (VNF) supporting a node; 
instantiating a cluster manager, wherein the cluster manager resides in at least one of the VNF, an orchestrator connected to the VNF, or a VNF within a virtual machine; 
comparing a health of the VNF to a plurality of thresholds, the health comprising an 
taking an action based on the comparing, the action comprising: alerting the node when the health is less than a first threshold of the plurality of thresholds and greater than a second threshold of the plurality of thresholds, throttling traffic to the VNF when the health is less than the second threshold and greater than a third threshold of the plurality of thresholds, or rerouting traffic to an alternate VNF when the health is less than the third threshold, wherein the first threshold, the second threshold, and the third threshold are different values.




17. The network device of claim 10 further comprising storing a first threshold of 75% capacity for the VNF, a second threshold of 50% capacity and a third threshold of 25% capacity, wherein when the health of the VNF drops below the first threshold, the step of alerting is performed; wherein when the health of the VNF drops below the second threshold, the action includes rerouting a portion of the traffic away from the VNF; and wherein the health of the VNF drops below the third threshold, all traffic the action includes diverting all traffic from the VNF.












“wherein the cluster manager resides in an orchestrator connected to the VNF” reads on “wherein the cluster manager …is instantiated in an orchestrator communicating with the VNF and the node” 



Although claims 10 and 17 of 10880370 do not directly disclose step of comparing a health of the VNF to a plurality of thresholds, but comparing step should be implemented in order to take actions as claimed in claim 17.


Similar remarks apply to the instant claims 1 and 15.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                 Conclusions
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452